DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed September 7, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The new matter rejection.
New language has been added at the end of independent claim 1 stating that “both single crystalline structures are coupled having an orthogonal configuration of magnetization and polarization” but neither of the locations cited by Applicant in response, in either the specification as filed or the PGPub of the instant application, support such claim language. ¶ [0088] of the PGPub of the instant application does at least mention the generation of magneto-elastic waves that are coupled to a pressure wave that can, under certain circumstances, change the external electric field of a cell membrane. However, that does not relate to the added claimed language, does not require an orthogonal orientation for the coupling and there is no cell or cell membrane present in the instant claims. While a membrane such as a cell membrane can be in a polarized state, the claims are not limited to polarization of the cell membrane. There is also no mention in the disclosure as originally filed of an orthogonal at all and therefore no disclosure that the magnetization and polarization are orthogonal to one another.
The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to clearly cite to additional locations wherein support may be found for the instant invention and/or sufficiently explain how 

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. New claim 16 recites a size range of about 75 – 80 nm for the particle overall and a range of about 50 – 55 nm for the core. The only support for such a size range is present in an example in which CoFe2O4 cores were coated with BaTiO3. However, the claimed core can be CoFe2O4 or any substituted material thereof, and the claim shell is BaTiO3 or any substituted material thereof which is much broader than the particles of the example. Nothing in the disclosure as originally filed indicates that the size range in the example was a generally teaching for any particles having the composition set forth in claim 1.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to clearly cite to additional locations wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. New language has been added at the end of independent claim 1 stating that “both single crystalline structures are coupled having an orthogonal configuration of magnetization and polarization” which renders the claims unclear. It is not clear if the “coupling” referred to is a physical linkage between the structures (e.g., a particular bond formation) or if the coupling is such as the fact that in a light wave wherein the magnetic and electric field waves are coupled to and perpendicular (orthogonal) to one another. The nature of the properties that must be coupled in an orthogonal manner is also unclear. As discussed in the section above, no support for this particular limitation was located in the disclosure as originally filed that could aid in understanding the scope of these terms as used in the instant claims. In ¶ [0088] of the PGPub of the instant application, reference is made to the membrane polarization of a cell. It is not clear if that is the only type of polarization that is intended to be encompassed by the claims, but light and magnetic waves also can be polarized. As the nature of the coupling and 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7 and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Khizroev et al. (WO 2014/074584) in view of Kargol et al. (Advanced Magnetic Materials, 2012) and Bonitatebus, Jr. et al. (US 2004/002303) further in view of Matsui et al. (J Crystal Growth, 2008). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed March 29, 2021 and those set forth herein.
As to amended claim 1, the properties of the particles are determined by their structure. The combination of applied prior art renders obvious particles having the structure recited in the instant claims. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). The burden of proof to prove that the prior art products do not necessarily or inherently possess the relied upon characteristics is the same whether the rejection is based on inherency based on anticipation or obviousness (see MPEP 2112(V)). Based on the citation to ¶ [0088] of the PGPub of the instant application, it appears that this claim language could be related to ability of the particles to be used for electroporation of cells. Khizroev et al. discloses that the disclosed nanoparticles can be used to create localized nano-electroporation sites for high specificity drug uptake by cancer cells (¶ [0039]). Since local electric fields can be remotely controlled via magnetic fields and the cell membrane is an electrically polarizable medium, the properties of the cell 
As to new claim 16, Khizroev et al. discloses that the nanoparticles can have a diameter of about 3 nm to about 100 nm or about 50 nm to about 1 µm (¶ [0007]). As shown in figure 7, the release of drug from nanoparticles 30 nm, 100 nm and 200 nm in size was not the same. For the 30 nm particles, maximal release of about 20% was achieved with a 66 Oe/1000 Hz magnetic field but the 100 nm particles had a maximum release of 85% drug with a 10 Oe/1000 Hz magnetic field (¶ [0069]). In order for nanoparticles to get across the blood brain barrier, the particles should be smaller than 50 nm (¶ [0029]). Because in MENs (magneto-electric nanoparticles) the magnetic spin is directly coupled to the electric charge, the resonance is greatly sensitive to the size of the nanoparticle and the bio surrounding (the MEN, the interface/bond, drug, biomarker and tissue) such that local heating to bring about targeted eradication of cancer cells via hyperthermia can only take place in cells in the vicinity of the MENs (p 22, section (iv)). Khizroev et al. discloses and overlapping range for particle size and that properties such as the drug release and coupling between the magnetic and electric charge are in part determined by size, rendering particle size a results effective parameter that the person of ordinary skill in the art would routinely optimize. Overlapping ranges are prima facie obvious and the person of ordinary skill in the art would optimize the results effective parameter of the particle size based on factors such as desired heating effects and drug 
Applicants traverse this rejection on the grounds that CSMENs have properties that the prior art does not have as the CSMENs are produced by the oriented growth of the shell to produce an orthogonal configuration of the magnetization and polarization, the atomically thin core-shell interface supports effective strain mitigated electric field transfer and the controlled layer thickness of the shells preserves net (non-zero) polarization of the nanocomposites. Applicant has not identified any teaching or suggestion in the applied art of an inherent or otherwise orthogonal configuration of magnetization and polarization that imparts the maneuverability of the claimed particles. Any composition constructed based on the information in the cited references is hypothetical with no indication of what the properties would be and no information in the cited references would lead one of skill to speculate that the coupling of the core and shell would result in the properties discovered by the inventors.
These arguments are unpersuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., production by a particular process, atomically thin core-shell interface or a non-zero polarization of the nanocomposite) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Language about the coupling and .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7 and 16 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,866,485 in view of Kargol et al. (Advanced Magnetic Materials, 2012) and Bonitatebus, Jr. et al. (US 2004/002303). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed March 29, 2021 and those set forth herein.
Applicants request that this rejection be held in abeyance.
Applicant' s request for maintaining the rejection on the grounds of non-statutory obviousness-type double patenting over US Patent No. 10,866,485 is noncompliant with the regulations under 37 C.F.R. 1.111.  The instant rejection is not a provisional rejection as the claims of US Patent 10,866,485 have been issued.  In the interest of compact prosecution, the examiner has examined the instant application. However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent No. 10,866,485.  Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory obviousness-type double patent rejection in view of US Patent No. 10,866,485 and no Terminal Disclaimer has been filed, the rejection is maintained. As discussed in greater detail above, it appears that the new claim language of claim 1 is necessarily present as the claims of US’485 and the teaching of the additional references renders obvious nanoparticles having the particular structure required by the instant claims. As to new claim 16, claim 3 of US’485 recites core of approximately 30 – .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618